EXHIBIT4(c) AMERICAN ELECTRIC POWER COMPANY, INC., Issuer TO THE BANK OF NEW YORK, Trustee Junior Subordinated Indenture Dated as of March 1, 2008 AMERICAN ELECTRIC POWER COMPANY, INC. Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of March 1, 2008 Trust Indenture Act Section Indenture Section §310(a)(1) 909 (a)(2) 909 (a)(3) 915(b) (a)(4) Not Applicable (b) 908 910 §311 (a) 913 (b) 913 (c) Not Applicable §312(a) 1001 (b) 1001 (c) 1001 §313(a) 1002 (b)(1) Not Applicable (b)(2) 1002 (c) 1002 (d) 1002 §314(a) 1002 (a)(4) 605 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 §315(a) 901(a) (b) 902 (c) 901(b) (d) 901(c) (d)(1) 901(a)(1), 901(c)(1) (d)(2) 901(c)(2) (d)(3) 901(c)(3) (e) 814 §316(a) 812 813 (a)(1)(A) 802 812 (a)(1)(B) 813 (a)(2) Not Applicable (b) 808 §317(a)(1) 803 (a)(2) 804 (b) 603 §318(a) 107 Table of Contents Page ARTICLE ONE Definitions and other Provisions of General Application 1 SECTION 101. Definitions 1 SECTION 102. Compliance Certificates and Opinions 7 SECTION 103. Form of Documents Delivered to Trustee 7 SECTION 104. Acts of Holders 8 SECTION 105. Notices, Etc. to Trustee or Company 9 SECTION 106. Notice to Holders of Securities; Waiver 10 SECTION 107. Conflict with Trust Indenture Act 10 SECTION 108. Effect of Headings 11 SECTION 109. Successors and Assigns 11 SECTION 110. Separability Clause 11 SECTION 111. Benefits of Indenture 11 SECTION 112. Governing Law 11 SECTION 113. Legal Holidays 11 SECTION 114. Waiver of Jury Trial 11 SECTION 115. Force Majeure 12 ARTICLE TWO Security Forms 12 SECTION 201. Forms Generally 12 SECTION 202. Form of Trustee’s Certificate of Authentication 12 ARTICLE THREE The Securities 12 SECTION 301. Amount Unlimited; Issuable in Series 12 SECTION 302. Denominations 15 SECTION 303. Execution, Authentication, Delivery and Dating 15 SECTION 304. Temporary Securities 17 SECTION 305. Registration, Registration of Transfer and Exchange 18 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 19 SECTION 307. Payment of Interest; Interest Rights Preserved 19 SECTION 308. Persons Deemed Owners 20 SECTION 309. Cancellation 20 SECTION 310. Computation of Interest 20 SECTION 311. Payment to Be in Proper Currency 21 SECTION 312. Extension of Interest Payment 21 SECTION 313. Additional Interest 21 SECTION 314. CUSIP Numbers 21 ARTICLE FOUR Redemption of Securities 21 SECTION 401. Applicability of Article 21 SECTION 402. Election to Redeem; Notice to Trustee 22 SECTION 403. Selection of Securities to Be Redeemed 22 SECTION 404. Notice of Redemption 22 SECTION 405. Securities Payable on Redemption Date 23 SECTION 406. Securities Redeemed in Part 23 ARTICLE FIVE Sinking Funds 24 SECTION 501. Applicability of Article 24 SECTION 502. Satisfaction of Sinking Fund Payments with Securities 24 SECTION 503. Redemption of Securities for Sinking Fund 24 ARTICLE SIX Covenants 25 SECTION 601. Payment of Principal, Premium and Interest 25 SECTION 602. Maintenance of Office or Agency 25 SECTION 603. Money for Securities Payments to Be Held in Trust 25 SECTION 604. Corporate Existence 26 SECTION 605. Annual Officer’s Certificate 26 SECTION 606. Waiver of Certain Covenants 27 SECTION 607. Restrictions on Dividends and Debt Payments 27 SECTION 608. Maintenance of Trust Existence 28 SECTION 609. Rights of Holders of Preferred Securities 28 ARTICLE SEVEN Satisfaction and Discharge 28 SECTION 701. Satisfaction and Discharge of Securities 28 SECTION 702. Satisfaction and Discharge of Indenture 30 SECTION 703. Application of Trust Money 30 ARTICLE EIGHT Events of Default; Remedies 31 SECTION 801. Events of Default 31 SECTION 802. Acceleration of Maturity; Rescission and Annulment 32 SECTION 803. Collection of Indebtedness and Suits for Enforcement by Trustee 33 SECTION 804. Trustee May File Proofs of Claim 33 SECTION 805. Trustee May Enforce Claims Without Possession of Securities 34 SECTION 806. Application of Money Collected 34 SECTION 807. Limitation on Suits 34 SECTION 808. Unconditional Right of Holders to Receive Principal, Premium and Interest 35 SECTION 809. Restoration of Rights and Remedies 35 SECTION 810. Rights and Remedies Cumulative 35 SECTION 811. Delay or Omission Not Waiver 35 SECTION 812. Control by Holders of Securities 36 SECTION 813. Waiver of Past Defaults 36 SECTION 814. Undertaking for Costs 36 SECTION 815. Waiver of Usury, Stay or Extension Laws 37 ARTICLE NINE The Trustee 37 SECTION 901. Certain Duties and Responsibilities 37 SECTION 902. Notice of Defaults 38 SECTION 903. Certain Rights of Trustee 38 SECTION 904. Not Responsible for Recitals or Issuance of Securities 39 SECTION 905. May Hold Securities 39 SECTION 906. Money Held in Trust 40 SECTION 907. Compensation and Reimbursement 40 SECTION 908. Disqualification; Conflicting Interests 40 SECTION 909. Corporate Trustee Required; Eligibility 40 SECTION 910. Resignation and Removal; Appointment of Successor 41 SECTION 911. Acceptance of Appointment by Successor 42 SECTION 912. Merger, Conversion, Consolidation or Succession to Business 43 SECTION 913. Preferential Collection of Claims Against Company 43 SECTION 914. Appointment of Authenticating Agent 44 SECTION 915. Co-trustee and Separate Trustees 45 ARTICLE TEN Holders’ Lists and Reports by Trustee and Company 46 SECTION 1001. Lists of Holders 46 SECTION 1002. Reports by Trustee and Company 46 ARTICLE ELEVEN Consolidation, Merger, Conveyance, or Other Transfer 47 SECTION 1101. Company May Consolidate, Etc., Only on Certain Terms 47 SECTION 1102. Successor Person Substituted 47 SECTION 1103. Limitation 47 ARTICLE TWELVE Supplemental Indentures 48 SECTION 1201. Supplemental Indentures Without Consent of Holders 48 SECTION 1202. Supplemental Indentures With Consent of Holders 49 SECTION 1203. Execution of Supplemental Indentures 50 SECTION 1204. Effect of Supplemental Indentures 50 SECTION 1205. Conformity With Trust Indenture Act 51 SECTION 1206. Reference in Securities to Supplemental Indentures 51 SECTION 1207. Modification Without Supplemental Indenture 51 ARTICLE THIRTEEN Meetings of Holders; Action Without Meeting 51 SECTION 1301. Purposes for Which Meetings May Be Called 51 SECTION 1302. Call, Notice and Place of Meetings 51 SECTION 1303. Persons Entitled to Vote at Meetings 52 SECTION 1304. Quorum; Action 52 SECTION 1305. Attendance at Meetings; Determination of Voting Rights; Conduct and Adjournment of Meetings 53 SECTION 1306. Counting Votes and Recording Action of Meetings 53 SECTION 1307. Action Without Meeting 54 ARTICLE FOURTEEN Subordination of Securities 54 SECTION 1401. Securities Subordinate to Senior Indebtedness of the Company 54 SECTION 1402. Payment Over of Proceeds of Securities 54 SECTION 1403. Disputes with Holders of Certain Senior Indebtedness of the Company 55 SECTION 1404. Subrogation 56 SECTION 1405. Obligation of the Company Unconditional 56 SECTION 1406. Priority of Senior Indebtedness of the Company Upon Maturity 56 SECTION 1407. Trustee as Holder of Senior Indebtedness of the Company 57 SECTION 1408. Notice to Trustee to Effectuate Subordination 57 SECTION 1409. Modification, Extension, etc. of Senior Indebtedness of the Company 57 SECTION 1410. Trustee Has No Fiduciary Duty to Holders of Senior Indebtedness of the Company 57 SECTION 1411. Paying Agents Other Than the Trustee 57 SECTION 1412. Rights of Holders of Senior Indebtedness of the Company Not Impaired 58 SECTION 1413. Effect of Subordination Provisions; Termination 58 SECTION 1414. Reliance on Judicial Order or Certificate of Liquidating Agent 58 ARTICLE FIFTEEN Immunity of Incorporators, Stockholders, Officers and Directors 58 SECTION 1501. Liability Solely Corporate 58 JUNIOR SUBORDINATED INDENTURE, dated as of March 1, 2008 between AMERICAN ELECTRIC POWER COMPANY, INC., a corporation duly organized and existing under the laws of the State of New York (herein called the “Company”), having its principal office at 1 Riverside Plaza, Columbus, Ohio43215, and The Bank of New York, a New York banking corporation, having an office at 101 Barclay Street, Floor 8W, New York, New York 10286, as Trustee (herein called the “Trustee”). RECITAL OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured subordinated debentures, notes or other evidences of indebtedness (herein called the “Securities”), in an unlimited aggregate principal amount to be issued in one or more series as contemplated herein, and all acts necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been performed. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof (except as otherwise contemplated herein), as follows: ARTICLE ONE Definitions and other Provisions of General Application SECTION 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)all terms used herein without definition which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States of America, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the United States of America at the date of such computation; (d)any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; and (e)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. Certain terms, used principally in Article Nine, are defined in that Article. “Act”, when used with respect to any Holder of a Security, has the meaning specified in Section “Additional Interest” has the meaning specified in Section 313. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct generally the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person or Persons authorized by the Trustee to act on behalf of the Trustee to authenticate the Securities of one or more series. “Authorized Officer” means the Chairman of the Board, the President, any Vice President, the Treasurer, or any other Person duly authorized by the Company, as the case requires, to act in respect of matters relating to this Indenture. “Board of Directors” means either the board of directors of the Company, as the case requires, or any committee of that board duly authorized to act in respect of matters relating to this Indenture. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company, as the case requires, to have been duly adopted by the Board of Directors of the Company, as the case requires, and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to a Place of Payment or any other particular location specified in the Securities or this Indenture, means any day, other than a Saturday or Sunday, which is not a day on which banking institutions or trust companies in such Place of Payment or other location are generally authorized or required by law, regulation or executive order to remain closed, except as may be otherwise specified as contemplated by Section 301. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or, if at any time after the date of execution and delivery of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body, if any, performing such duties at such time. “Common Securities” means any common trust interests issued by a Trust or similar securities issued by permitted successors to such Trust in accordance with the Trust Agreement pertaining to such Trust. “Company” means the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Order” or “Company Request” mean, respectively, a written order or request, as the case may be, signed in the name of the Company by an Authorized Officer and delivered to the Trustee. “Corporate Trust Office” means the principal office of the Trustee at which at any time its corporate trust business shall be administered, which office at the dated hereof is located at 101 Barclay Street, Floor 8 West, New York, New York 10286, Attention:Corporate Trust Administration, or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). “corporation” means a corporation, association, company, limited liability company, joint stock company, business trust or other business entity. “Defaulted Interest” has the meaning specified in Section 307. “Discount Security” means any Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the Maturity thereof pursuant to Section 802. “Dollar” or “$”means a dollar or other equivalent unit in such coin or currency of the United States of America as at the time shall be legal tender for the payment of public and private debts. “Eligible Obligations” means: (a)with respect to Securities denominated in Dollars, Government Obligations; or (b)with respect to Securities denominated in a currency other than Dollars or in a composite currency, such other obligations or instruments as shall be specified with respect to such Securities, as contemplated by Section 301. “Event of Default” has the meaning specified in Section 801. “Exchange Act” means the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder, as amended from time to time. “Government Obligations” means securities which are (a)(i)direct obligations of the United States where the payment or payments thereunder are supported by the full faith and credit of the United States or (ii)obligations of a Person controlled or supervised by and acting as an agency or instrumentality of the United States where the timely payment or payments thereunder are unconditionally guaranteed as a full faith and credit obligation by the United States or (b)depository receipts issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as custodian with respect to any such Government Obligation or a specific payment of interest on or principal of or other amount with respect to any such Government Obligation held by such custodian for the account of the holder of a depository receipt, provided that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depository receipt from any amount received by the custodian in respect of the Government Obligation or the specific payment of interest on or principal of or other amount with respect to the Government Obligation evidenced by such depository receipt. “Holder” means a Person in whose name a Security is registered in the Security Register. “Indenture” means this instrument as originally executed and as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, including, for all purposes of this instrument and any such supplemental indenture, the provisions of the Trust Indenture Act that are deemed to be a part of and govern this Indenture and any such supplemental indenture, respectively.The term “Indenture” shall also include the terms of particular series of Securities established as contemplated by Section 301. “interest”, when used with respect to a Discount Security which by its terms bears interest only after Maturity, means interest payable after Maturity. “Interest Payment Date”, when used with respect to any Security, means the Stated Maturity of an installment of interest on such Security. “Maturity”, when used with respect to any Security, means the date on which the principal of such Security or an installment of principal becomes due and payable as provided in such Security or in this Indenture, whether at the Stated Maturity, by declaration of acceleration, upon call for redemption or otherwise. “Notice of Default” means a written notice of the kind specified in Section 801(c). “Officer’s Certificate” means a certificate signed by an Authorized Officer of the Company and delivered to the Trustee. “Opinion of Counsel” means a written opinion of counsel, who may be counsel for the Company. “Outstanding”, when used with respect to Securities, means, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (a)Securities theretofore canceled or delivered to the Trustee for cancellation; (b)Securities deemed to have been paid for all purposes of this Indenture in accordance with Section 701 (whether or not the Company’s indebtedness in respect thereof shall be satisfied and discharged for any other purpose); and (c)Securities which have been paid pursuant to Section 306 or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it and the Company that such Securities are held by a bona fide purchaser in whose hands such Securities are valid obligations of the Company; provided, however, that in determining whether or not the Holders of the requisite principal amount of the Securities Outstanding under this Indenture, or the Outstanding Securities of any series or Tranche, have given any request, demand, authorization, direction, notice, consent or waiver hereunder or whether or not a quorum is present at a meeting of Holders of Securities, (x)Securities owned by the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor (unless the Company, such Affiliate or such obligor owns all Securities Outstanding under this Indenture, or all Outstanding Securities of each such series and each such Tranche, as the case may be, determined without regard to this clause (x)) shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver or upon any such determination as to the presence of a quorum, only Securities which the Trustee knows to be so owned shall be so disregarded; provided, however, that Securities so owned which have been pledged in good faith may be regarded as Outstanding if it is established to the reasonable satisfaction of the Trustee that the pledgee, and not the Company, or any such other obligor or Affiliate of either thereof, has the right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor; (y)the principal amount of a Discount Security that shall be deemed to be Outstanding for such purposes shall be the amount of the principal thereof that would be due and payable as of the date of such determination upon a declaration of acceleration of the Maturity thereof pursuant to Section 802; and (z)the principal amount of any Security which is denominated in a currency other than Dollars or in a composite currency that shall be deemed to be Outstanding for such purposes shall be the amount of Dollars which could have been purchased by the principal amount (or, in the case of a Discount Security, the Dollar equivalent on the date determined as set forth below of the amount determined as provided in (y) above) of such currency or composite currency evidenced by such Security, in each such case certified to the Trustee in an Officer’s Certificate, based (i)on the average of the mean of the buying and selling spot rates quoted by three banks which are members of the New York Clearing House Association selected by the Company in effect at 11:00 A.M. (New York time) in The City of New York on the fifth Business Day preceding any such determination or (ii)if on such fifth Business Day it shall not be possible or practicable to obtain such quotations from such three banks, on such other quotations or alternative methods of determination which shall be as consistent as practicable with the method set forth in (i) above; provided, further, that in the case of any Security the principal of which is payable from time to time without presentment or surrender, the principal amount of such Security that shall be deemed to be Outstanding at any time for all purposes of this Indenture shall be the original principal amount thereof less the aggregate amount of principal thereof theretofore paid. “Pari Passu Securities” means (i) indebtedness and other securities that, among other things, by their terms rank equally with the Securities of any series in right of payment and upon liquidation; (ii) guarantees of indebtedness or other securities described in clause (i), and (iii) trade accounts payable and accrued liabilities arising in the ordinary course of business of the Company. “Paying Agent” means any Person, including the Company, authorized by the Company to pay the principal of, and premium, if any, or interest, if any, on any Securities on behalf of the Company. “Periodic Offering” means an offering of Securities of a series from time to time any or all of the specific terms of which Securities, including without limitation the rate or rates of interest, if any, thereon, the Stated Maturity or Maturities thereof and the redemption provisions, if any, with respect thereto, are to be determined by the Company or its agents from time to time subsequent to the initial request for the authentication and delivery of such Securities by the Trustee, as contemplated in Section 301 and clause (b) of Section 303. “Person” means any individual, corporation, partnership, limited liability company, joint venture, trust or unincorporated organization or any government or any political subdivision, instrumentality or agency thereof. “Place of Payment”, when used with respect to the Securities of any series, or Tranche thereof, means the place or places, specified as contemplated by Section 301, at which, subject to Section 602, principal of and premium, if any, and interest, if any, on the Securities of such series or Tranche are payable. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section 306 in exchange for or in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Security. “Preferred Securities” means any preferred trust interests issued by a Trust or similar securities issued by permitted successors to such Trust in accordance with the Trust Agreement pertaining to such Trust. “Redemption Date”, when used with respect to any Security to be redeemed, means the date fixed for such redemption by or pursuant to this Indenture. “Redemption Price”, when used with respect to any Security to be redeemed, means the price at which it is to be redeemed pursuant to this Indenture. “Regular Record Date” for the interest payable on any Interest Payment Date on the Securities of any series means the date specified for that purpose as contemplated by Section “Required Currency” has the meaning specified in Section 311. “Responsible Officer”, when used with respect to the Trustee, means the chairman or any vice-chairman of the board of directors, the chairman or any vice-chairman of the executive committee of the board of directors, the chairman of the trust committee, the president, any vice president, the secretary, any assistant secretary, the treasurer, any assistant treasurer, the cashier, any assistant cashier, any senior trust officer, any trust officer or assistant trust officer, the controller or any assistant controller or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer of the Trustee to whom such matter is referred because of his knowledge of and familiarity with the particular subject. “Securities” has the meaning stated in the first recital of this Indenture and more particularly means any securities authenticated and delivered under this Indenture. “Securities Act” means the Securities Act of 1933, and the rules and regulations promulgated thereunder, as amended from time to time. “Security Register” and “Security Registrar” have the respective meanings specified in Section 305. “Senior Indebtedness”, when used with respect to the Company, means all of the Company’s obligations, whether presently existing or from time to time hereafter incurred, created, assumed or existing, to pay principal, premium, interest, penalties, fees and any other payment in respect of any of the following: (a)obligations for borrowed money, including without limitation, such obligations as are evidenced by credit agreements, notes, debentures, bonds or other securities or instruments; (b)capitalized lease obligations; (c)obligations for reimbursement under letters of credit, security purchase facilities, or similar facilities issued for the Company’s account; (d)all obligations of the types referred to in clauses (a)-(c) above of others which the Company has assumed, endorsed, guaranteed, contingently agreed to purchase or provide funds for the payment of, or otherwise becomes liable for, under any agreement; or (e)all renewals, extensions or refundings of obligations of the kinds described in any of the preceding categories. unless, in the case of any particular obligation, indebtedness, renewal, extension or refunding, the instrument creating or evidencing the same or the assumption or guarantee of the same expressly provides that such obligation, indebtedness, renewal, extension or refunding is not superior in right of payment to or is pari passu with the Securities; and provided further that trade accounts payable and accrued liabilities arising in the ordinary course of business shall not be deemed to be Senior Indebtedness. “Special Record Date” for the payment of any Defaulted Interest on the Securities of any series means a date fixed by the Trustee pursuant to Section 307. “Stated Interest Rate” means a rate (whether fixed or variable) at which an obligation by its terms is stated to bear simple interest.Any calculation or other determination to be made under this Indenture by reference to the Stated Interest Rate on a Security shall be made without regard to the effective interest cost to the Company of such Security and without regard to the Stated Interest Rate on, or the effective cost to the Company of, any other indebtedness the Company’s obligations in respect of which are evidenced or secured in whole or in part by such Security. “Stated Maturity”, when used with respect to any Security or any obligation or any installment of principal thereof or interest thereon, means the date on which the principal of such obligation or such installment of principal or interest is stated to be due and payable (without regard to any provisions for redemption, prepayment, acceleration, purchase or extension). “Tranche” means a group of Securities which (a)are of the same series and (b)have identical terms except as to principal amount and/or date of issuance. “Trust” means any trust designated pursuant to Section 301 hereof or any permitted successor under the Trust Agreement pertaining to such Trust. “Trust Agreement” means an Amended and Restated Trust Agreement relating to a Trust designated pursuant to Section 301 hereof, in each case, among American Electric Power Company, Inc., as Depositor and, the trustees named therein and the several holders referred to therein, as such agreement or agreements, as the case may be, may be amended from time to time. “Trustee” means the Person named as the “Trustee” in the first paragraph of this Indenture until a successor Trustee shall have become such with respect to one or more series of Securities pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean or include each Person who is then a Trustee hereunder, and if at any time there is more than one such Person, “Trustee” as used with respect to the Securities of any series shall mean the Trustee with respect to Securities of that series. “Trust Indenture Act” means, as of any time, the Trust Indenture Act of 1939 as in force at such time. “United States” means the United States of America, its territories, its possessions and other areas subject to its jurisdiction. SECTION 102. Compliance Certificates and Opinions. Except as otherwise expressly provided in this Indenture, upon any application or request by the Company to the Trustee to take any action under any provision of this Indenture, the Company shall furnish to the Trustee an Officer’s Certificate stating that all conditions precedent, if any, provided for in this Indenture relating to the proposed action have been complied with and an Opinion of Counsel stating that in the opinion of such counsel all such conditions precedent, if any, have been complied with, except that in the case of any such application or request as to which the furnishing of such documents is specifically required by any provision of this Indenture relating to such particular application or request, no additional certificate or opinion need be furnished. Every certificate or opinion with respect to compliance with a condition or covenant provided for in this Indenture shall include: (a)a statement that each individual signing such certificate or opinion has read such covenant or condition and the definitions herein relating thereto; (b)a brief statement as to the nature and scope of the examination or investigation upon which the statements or opinions contained in such certificate or opinion are based; (c)a statement that, in the opinion of each such individual, he has made such examination or investigation as is necessary to enable him to express an informed opinion as to whether or not such covenant or condition has been complied with; and (d)a statement as to whether, in the opinion of each such individual, such condition or covenant has been complied with. SECTION 103. Form of Documents Delivered to Trustee. (a)Any Officer’s Certificate may be based (without further examination or investigation), insofar as it relates to or is dependent upon legal matters, upon an opinion of, or representations by, counsel, unless, in any case, such officer has actual knowledge that the certificate or opinion or representations with respect to the matters upon which such Officer’s Certificate may be based as aforesaid are erroneous. Any Opinion of Counsel may be based (without further examination or investigation), insofar as it relates to or is dependent upon factual matters, information with respect to which is in the possession of the Company, upon a certificate of, or representations by, an officer or officers of the Company, as the case may be, unless such counsel has actual knowledge that the certificate or opinion or representations with respect to the matters upon which his opinion may be based as aforesaid are erroneous.In addition, any Opinion of Counsel may be based (without further examination or investigation), insofar as it relates to or is dependent upon matters covered in an Opinion of Counsel rendered by other counsel, upon such other Opinion of Counsel, unless such counsel has actual knowledge that the Opinion of Counsel rendered by such other counsel with respect to the matters upon which his Opinion of Counsel may be based as aforesaid are erroneous.If, in order to render any Opinion of Counsel provided for herein, the signer thereof shall deem it necessary that additional facts or matters be stated in any Officer’s Certificate provided for herein, then such certificate may state all such additional facts or matters as the signer of such Opinion of Counsel may request. (b)In any case where several matters are required to be certified by, or covered by an opinion of, any specified Person, it is not necessary that all such matters be certified by, or covered by the opinion of, only one such Person, or that they be so certified or covered by only one document, but one such Person may certify or give an opinion with respect to some matters and one or more other such Persons as to other matters, and any such Person may certify or give an opinion as to such matters in one or several documents.Where (i)any Person is required to make, give or execute two or more applications, requests, consents, certificates, statements, opinions or other instruments under this Indenture, or (ii)two or more Persons are each required to make, give or execute any such application, request, consent, certificate, statement, opinion or other instrument, any such applications, requests, consents, certificates, statements, opinions or other instruments may, but need not, be consolidated and form one instrument. (c)Whenever, subsequent to the receipt by the Trustee of any Board Resolution, Officer’s Certificate, Opinion of Counsel or other document or instrument, a clerical, typographical or other inadvertent or unintentional error or omission shall be discovered therein, a new document or instrument may be substituted therefor in corrected form with the same force and effect as if originally filed in the corrected form and, irrespective of the date or dates of the actual execution and/or delivery thereof, such substitute document or instrument shall be deemed to have been executed and/or delivered as of the date or dates required with respect to the document or instrument for which it is substituted.Anything in this Indenture to the contrary notwithstanding, if any such corrective document or instrument indicates that action has been taken by or at the request of the Company which could not have been taken had the original document or instrument not contained such error or omission, the action so taken shall not be invalidated or otherwise rendered ineffective but shall be and remain in full force and effect, except to the extent that such action was a result of willful misconduct or bad faith.Without limiting the generality of the foregoing, any Securities issued under the authority of such defective document or instrument shall nevertheless be the valid obligations of the Company entitled to the benefits of this Indenture equally and ratably with all other Outstanding Securities, except as aforesaid. SECTION 104. Acts of Holders. (a)Any request, demand, authorization, direction, notice, consent, election, waiver or other action provided by this Indenture to be made, given or taken by Holders may be embodied in and evidenced by one or more instruments of substantially similar tenor signed by such Holders in person or by an agent duly appointed in writing or, alternatively, may be embodied in and evidenced by the record of Holders voting in favor thereof, either in person or by proxies duly appointed in writing, at any meeting of Holders duly called and held in accordance with the provisions of Article Thirteen, or a combination of such instruments and any such record.Except as herein otherwise expressly provided, such action shall become effective when such instrument or instruments or record or both are delivered to the Trustee and, where it is hereby expressly required, to the Company.Such instrument or instruments and any such record (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the “Act” of the Holders signing such instrument or instruments and so voting at any such meeting.Proof of execution of any such instrument or of a writing appointing any such agent, or of the holding by any Person of a Security, shall be sufficient for any purpose of this Indenture and (subject to Section 901) conclusive in favor of the Trustee and the Company, if made in the manner provided in this Section.The record of any meeting of Holders shall be proved in the manner provided in Section 1306. (b)The fact and date of the execution by any Person of any such instrument or writing may be proved by the affidavit of a witness of such execution or by a certificate of a notary public or other officer authorized by law to take acknowledgments of deeds, certifying that the individual signing such instrument or writing acknowledged to him the execution thereof or may be proved in any other manner which the Trustee and the Company deem sufficient.Where such execution is by a signer acting in a capacity other than his individual capacity, such certificate or affidavit shall also constitute sufficient proof of his authority. (c)The ownership, principal amount (except as otherwise contemplated in clause (y) of the first proviso to the definition of Outstanding) and serial numbers of Securities held by any Person, and the date of holding the same, shall be proved by the Security Register. (d)Any request, demand, authorization, direction, notice, consent, election, waiver or other Act of a Holder shall bind every future Holder of the same Security and the Holder of every Security issued upon the registration of transfer thereof or in exchange therefor or in lieu thereof in respect of anything done, omitted or suffered to be done by the Trustee, the Company in reliance thereon, whether or not notation of such action is made upon such Security. (e)Until such time as written instruments shall have been delivered to the Trustee with respect to the requisite percentage of principal amount of Securities for the action contemplated by such instruments, any such instrument executed and delivered by or on behalf of a Holder may be revoked with respect to any or all of such Securities by written notice by such Holder or any subsequent Holder, proven in the manner in which such instrument was proven. (f)Securities of any series, or any Tranche thereof, authenticated and delivered after any Act of Holders may, and shall if required by the Trustee, bear a notation in form approved by the Trustee as to any action taken by such Act of Holders.If the Company shall so determine, new Securities of any series, or any Tranche thereof, so modified as to conform, in the opinion of the Trustee and the Company, to such action may be prepared and executed by the Company and authenticated and delivered by the Trustee in exchange for Outstanding Securities of such series or Tranche. (g)The Company may, at its option, by Company Order, as appropriate, fix in advance a record date for the determination of Holders entitled to give any request, demand, authorization, direction, notice, consent, waiver or other Act solicited by the Company, but the Company shall have no obligation to do so; provided, however, that the Company may not fix a record date for the giving or making of any notice, declaration, request or direction referred to in the next sentence.In addition, the Trustee may, at its option, fix in advance a record date for the determination of Holders entitled to join in the giving or making of any Notice of Default, any declaration of acceleration referred to in Section 802, any request to institute proceedings referred to in Section 807 or any direction referred to in Section 812.If any such record date is fixed, such request, demand, authorization, direction, notice, consent, waiver or other Act, or such notice, declaration, request or direction, may be given before or after such record date, but only the Holders of record at the close of business on the record date shall be deemed to be Holders for the purposes of determining (i)whether Holders of the requisite proportion of the Outstanding Securities have authorized or agreed or consented to such Act (and for that purpose the Outstanding Securities shall be computed as of the record date) and/or (ii)which Holders may revoke any such Act (notwithstanding subsection (e) of this Section ); and any such Act, given as aforesaid, shall be effective whether or not the Holders which authorized or agreed or consented to such Act remain Holders after such record date and whether or not the Securities held by such Holders remain Outstanding after such record date. SECTION 105. Notices, Etc. to Trustee or Company. Any request, demand, authorization, direction, notice, consent, election, waiver or Act of Holders or other document provided or permitted by this Indenture to be made upon, given or furnished to, or filed with, the Trustee by any Holder or by the Company, or the Company by the Trustee or by any Holder, shall be sufficient for every purpose hereunder (unless otherwise expressly provided herein) if in writing and delivered personally to an officer or other responsible employee of the addressee, or transmitted by facsimile transmission, telex or other direct written electronic means to such telephone number or other electronic communications address set forth for such party below or such other address as the parties hereto shall from time to time designate, or transmitted by registered mail, charges prepaid, to the applicable address set forth for such party below or to such other address as any party hereto may from time to time designate: If to the Trustee, to: The Bank of New York 101 Barclay Street, Floor 8W New York, NY Attention:Corporate Trust Administration Telecopy: 212-815-5707 If to the Company, to: AMERICAN ELECTRIC POWER COMPANY, INC. 1 Riverside
